Citation Nr: 1307205	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to a right foot disorder (claimed as right foot pain), to include as secondary to service-connected right hip degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to February 1971, and from February 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Phoenix, Arizona, which denied entitlement to service connection for right foot pain.  Although it appears that the RO implicitly reopened the Veteran's claim by addressing the merits of the claim without specifically finding that new and material evidence had been received, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2009, the Veteran presented testimony during a hearing before a Decision Review Officer at the Phoenix RO.  In November 2010, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2012).    The Board accepts this evidence for inclusion in the record. To the extent that additional evidence has been submitted in November 2011, which is not covered by the waiver, this evidence will be reviewed on remand. 

The reopened claim of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied service connection for a right foot disorder based on a finding that there was no evidence of a right foot problem in service and no evidence of the existence of a chronic right foot disorder.

2.  The evidence received since the July 2003 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to service connection for a right foot disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012); 
38 C.F.R. § 20.1100 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right foot disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2012).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

II. New and Material Evidence

The Veteran contends that he has a right foot disability as a result of active duty service.  However, he has recently submitted evidence that suggests he is claiming service connection for a right foot disorder as secondary to his service-connected right hip degenerative joint disease.  

By an unappealed rating decision dated July 2003, the RO denied the Veteran's claim of entitlement to service connection on the basis that there was no evidence of a right foot problem in service and no evidence of the existence of a chronic right foot disorder at the time of his service connection claim.  

The evidence shows that, following the issuance of the July 2003 rating decision, the Veteran was notified of the decision, including his right to appeal, by means of an August 2003 letter.  However, as timely notice of disagreement was not received within one year of the rating decision, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims ("Court"), the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence on file at the time of the last prior denial included the Veteran's service treatment records, a July 2003 VA compensation and pension examination report, and the Veteran's personal statements in support of his claim.  The evidence failed to show any chronic foot problems in service or on VA examination.

Review of the evidence associated with the claims folder since that decision includes a March 2011 letter from the Veteran's private foot surgeon, relating the Veteran's current right foot disorder (diagnosed as metatarsalgia) to his service-connected right hip disability, diagnostic studies of the right foot, showing degenerative changes about the first metatarsal joint, November 2011 VA treatment records showing that the Veteran underwent foot surgery, and transcripts of his RO and Board hearings.  

In this regard, the Board notes that, in the case of  Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117. 

The Board has thoroughly reviewed the evidence associated with the claims folder since the July 2003 rating decision and finds that this evidence constitutes new and material evidence sufficient to reopen the previously-denied claim.  

In this respect, the Board observes that in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the opinion letter from the Veteran's foot surgeon, when considered in conjunction with the previous evidence of record, generally provides a more complete picture concerning the circumstances surrounding the onset and etiology of his claimed disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection.  

For these reasons, the Board finds that the additional evidence received since the July 2003 rating decision warrants a reopening of the appellant's claim of entitlement to service connection for a right foot disorder.  The claim is therefore reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right foot disorder, to include as secondary to service-connected right hip degenerative joint disease.  To this extent only, the claim to reopen is granted. 


REMAND

As noted above, the Veteran contends that his right foot disorder is the result of an incident of active duty service (he specifically claims that he was provided with boots that were too small, which subsequently damaged his feet).  Alternatively, he claims that the condition is secondary to his service-connected right hip degenerative joint disease.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Here, as previously noted, the Veteran has submitted a letter from his private treating foot surgeon, who diagnosed him with metatarsalgia of the right foot.  In the letter, the physician explains that the service-connected right hip disorder left him with a shorter right limb (shown on the previous VA examination), which caused a biomechanical abnormality, further resulting in an increased supination during the gait cycle of the right foot.  He concluded that the Veteran's hip disorder and subsequent limb inequality have resulted in the current right foot disability.

Accordingly, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran current right foot disorder is either related to his active duty service, or the result of a service-connected disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, as the claims folder only contains the Veteran's VA treatment records through September 2010 (with the exception of the November 2011 foot surgery report submitted by the Veteran), an attempt should be made to obtain the most up-to-date records pertaining to treatment of his right foot condition.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  Moreover, because it appears that the Veteran has undergone additional private treatment for his foot disorder, while the case is in remand status, an attempt to obtain any updated private treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to treatment of the Veteran's right foot disorder since September 2010 and associate with the claims folder or the electronic Virtual VA record.  Any negative response must also be associated with the claims folder.

2.  Contact the Veteran and request that he identify any and all private health care providers that have treated him for a right foot disorder (to include foot surgeon, Scott Crampton).  After securing the necessary releases, the RO should attempt to obtain any and all records that have not already been associated with the claims folder.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder. 

3.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, approximate onset date and/or etiology of any current right foot disorder.  Any tests deemed necessary should be conducted.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that the claims folder (including any electronic records) has been reviewed.  The examiner is asked to especially consider and comment on the letter (dated March 1, 2011) from Dr. Scott Crampton, who opined that the Veteran's current right foot disorder (diagnosed as metatarsalgia) is the result of his service-connected right hip degenerative joint disease and short right limb.  The examiner should also elicit from the Veteran his history of right foot symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's self-reported statements concerning the history of his condition have been considered in the examination report.

(a.)  As to any current, chronic right foot disorder, the clinician is asked to indicate whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that such disorder began during service or is the result of some incidence of service, to include the Veteran's claims of having worn boots that were too small/tight during service.  Alternatively, the clinician is asked to indicate whether it is at least as likely as not that any current, chronic right foot disorder was caused or aggravated by a service-connected disability, to include the Veteran's right hip degenerative joint disease, right knee disability and/or his left foot disability. Any and all opinions must be accompanied by a complete rationale.

The clinician is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

(b.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


